                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 November 12, 2019
                         UNITED STATES DISTRICT COURT                             David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

STEVEN D. WALKER,                             §
TDCJ #01927071,                               §
                                              §
         Petitioner,                          §
VS.                                           § CIVIL ACTION NO. 3:19-0359
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                       MEMORANDUM OPINION AND ORDER

       Petitioner Steven D. Walker is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) in the Eastern District of Texas and seeks

to challenge a prison disciplinary proceeding. He also has filed an amended petition (Dkt.

2) and dozens of other motions seeking appointed counsel, summary judgment, and other

relief. On October 7, 2019, the court for the Eastern District of Texas, Beaumont Division,

transferred the case to this Court (Dkt. 57). After reviewing all of the pleadings under Rule

4 of the Rules Governing Section 2254 Cases in the United States District Courts, the Court

concludes that this case must be dismissed for reasons set forth below.

I.     BACKGROUND

       Walker is serving a sentence in Harris County for driving while intoxicated, Case

No. 141248801010.       See Offender Information Search, available at https://offender.

tdcj.texas.gov/OffenderSearch/index.jsp (last visited Nov. 8, 2019). His petition does not



1/6
challenge his conviction or sentence. Rather, he seeks relief from a disciplinary conviction

at the Leblanc Unit on September 13, 2018, in disciplinary case number 2019004854 (Dkt.

1, at 2, 5). Walker was punished by a reduction in custody status; loss of 30 days of

commissary and recreation privileges; 30 days of cell restriction; and “1 year set off parole”

(id. at 2). He states that he is eligible for release on mandatory supervision (id. at 5). He

also states that he appealed the conviction through TDCJ’s two-step administrative

grievance procedure (id. at 5-6).

       Walker’s pleadings also allege that one defendant used “excessive force” against

him by “touching him in a sexual manner” (Dkt. 2, at 8; see Dkt. 1, at 6).

II.    PRISON DISCIPLINARY PROCEEDINGS

       This Court may hear Walker’s petition because he filed the petition when

incarcerated at the Ramsey I Unit in Brazoria County, which is within the boundaries of

the Galveston Division of the Southern District of Texas. See 28 U.S.C. § 2241(d); 28

U.S.C. § 124(b)(1); Wadsworth v. Johnson, 235 F.3d 959, 961 (5th Cir. 2000).

       An inmate’s rights in the prison disciplinary setting are governed by the Due Process

Clause of the Fourteenth Amendment to the United States Constitution. See Wolff v.

McDonnell, 418 U.S. 539, 557 (1974). Prisoners charged with institutional rules violations

are entitled to rights under the Due Process Clause only when the disciplinary action may

result in a sanction that will infringe upon a constitutionally protected liberty interest. See

Sandin v. Conner, 515 U.S. 472 (1995); Toney v. Owens, 779 F.3d 330, 336 (5th Cir. 2015).

A Texas prisoner cannot demonstrate a due process violation in the disciplinary context



2/6
without first satisfying the following criteria: (1) he must be eligible for early release on

the form of parole known as mandatory supervision; and (2) the disciplinary conviction at

issue must have resulted in a loss of previously earned good-time credit. See Malchi v.

Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000).

       Walker cannot demonstrate a constitutional violation in this case because, as he

admits in his petition, his disciplinary sentence did not include the loss of previously earned

good-time credits (Dkt. 1, at 2, 5). This is fatal to his claims. See Malchi, 211 F.3d at

957-58. Although Walker alleges that the conviction resulted in a cell restriction and the

loss of privileges, the Fifth Circuit has recognized that sanctions such as these, which are

“merely changes in the conditions of [an inmate’s] confinement,” do not implicate due

process concerns. Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). Likewise, a “set

off” in a prisoner’s parole, or reductions in his custodial classification and the potential

impact on his ability to earn good-time credits, are too attenuated to be protected by the

Due Process Clause. See Malchi, 211 F.3d at 958; Luken v. Scott, 71 F.3d 192, 193 (5th

Cir. 1995); Jenkins v. Livingston, 388 F. App’x 417, 419 (5th Cir. 2010) (citing, inter alia,

Orellana v. Kyle, 65 F.3d 29, 32 (5th Cir. 1995)). Under these circumstances, Walker

cannot demonstrate a violation of the Due Process Clause and his pending federal habeas

corpus petition must be dismissed for failure to state a claim upon which relief may be

granted.

       To the extent Walker seeks to bring an excessive-force claim, the claim is not

cognizable on habeas review. Although the line between habeas claims and civil-rights



3/6
claims is sometimes “blurry,” “challenges to the fact or duration of confinement are

properly brought under habeas, while challenges to the conditions of confinement are

properly brought under § 1983.” Poree v. Collins, 866 F.3d 235, 243 (5th Cir. 2017)

(footnotes omitted). The Court declines to redesignate Walker’s potential excessive-force

claim as a civil-rights case because Walker would then be required to pay the $400 filing

fee or, if granted leave to proceed in forma pauperis, to pay the filing fee in installments.

Moreover, under the statute governing venue for civil-rights claims, venue would be

improper in this judicial district because the events giving rise to a potential claim took

place in Jefferson County in the Eastern District of Texas, Beaumont Division.1

III.    CERTIFICATE OF APPEALABILITY

        Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537 U.S.

322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a district

court to issue or deny a certificate of appealability when entering a final order that is

adverse to the petitioner.




1
        Venue for a civil-rights claim is governed by a different statute than venue for habeas
petitions. Walker originally filed his habeas petition in the Eastern District of Texas, Beaumont
Division, but his petition was transferred to this Court because, under the statute governing habeas
proceedings, the court in Beaumont lacked jurisdiction over the petition. See 28 U.S.C. § 2241(d)
(a habeas petition may be filed in the district where the petitioner is in custody or the district within
which he was convicted); Wadsworth, 235 F.3d at 961. However, a civil-rights claim must be
brought in a judicial district in which a defendant resides or “a substantial part of the events or
omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b).

4/6
       A certificate of appealability will not issue unless the petitioner makes “a substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires a

petitioner to demonstrate “‘that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.’” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under the controlling

standard, a petitioner must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Miller-El,

537 U.S. at 336 (internal citation and quotation marks omitted). Where denial of relief is

based on procedural grounds, the petitioner must show not only that “jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a

constitutional right,” but also that they “would find it debatable whether the district court

was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without requiring

further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000).

After careful review of the pleadings and the applicable law, the Court concludes that

reasonable jurists would not find its assessment of the claims debatable or wrong. Because

the petitioner does not allege facts showing that his claims could be resolved in a different

manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:



5/6
      1.     The relief sought in the habeas corpus petition (Dkt. 1) filed by Steven D.

             Walker is DENIED and this case is DISMISSED with prejudice.

      2.     All pending motions are DENIED as moot.

      3.     A certificate of appealability is DENIED.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Galveston, Texas, on        November 12th                  , 2019.



                                         ___________________________________
                                             JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




6/6
